DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, line 7 of the last paragraph, and page 9, last paragraph, filed October 23, 2020, with respect to the rejection(s) of claim(s) 1-5, 10-13 and 15 under Worzyk and claim(s) 1-6, 10-12, 14 and 15 under Smith have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of modified Worzyk and Smith.
Applicant's arguments filed October 23, 2020 regarding the bundle-strengthening element being chosen to counteract the buoyancy of the empty pipes have been fully considered but they are not persuasive.  The bundle-strengthening elements in both Worzyk and Smith have a weight that is more than air and therefore that must counteract the buoyancy of the empty pipes.  Examiner notes that the claimed invention does not require the bundle-strengthening element to fully counteract the buoyancy of the empty pipes, thus any element that weighs more than air would satisfy this broad limitation.  Should Applicant wish to overcome this interpretation, it is suggested that the claim be further limited (e.g. the weight of the at least one bundle-strengthening element is chosen to counteract the buoyancy of the empty pipes and prevent the bundle from floating upwards from its intended position).
Information Disclosure Statement
The information disclosure statement filed November 13, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the 
Drawings
The drawings were received on October 23, 2020.  These drawings are acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feeding unit of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Examiner notes that an object was added to the drawings with the reference character “F” which appears to be the feeding unit, but the reference character “F” is not defined in the specification.  Further, the specification states that the feeding unit is not shown for clarity.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “F”.  Corrected drawing sheets in 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 10-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 3,699,692) alone.
Regarding claim 1, Smith discloses a method of laying empty pipes on a submerged surface (e.g. claim 1), the method comprising: arranging a plurality of pipes in a bundle (e.g. 38, Fig. 12, col. 12, lines 11-14); arranging at least one bundle-strengthening element in a cavity defined by the pipes of the bundle (e.g. 44, Fig. 12, col. 12, lines 29-38); binding the bundle (e.g. via 48, Fig. 12, col. 12, lines 38-40); and lowering the bundle to a submerged surface (e.g. col. 5, lines 23-27), wherein the weight of the at least one bundle-strengthening element is chosen to counteract the buoyancy of the pipes (e.g. Examiner notes that the bundle-strengthening element is chosen to be made of a structural material that weighs more than air, thus the bundle-strengthening element inherently counteracts the buoyancy 
Regarding claim 2, Smith further discloses that the radius of the bundle-strengthening element is chosen such that the bundle-strengthening element touches all empty pipes of the bundle (e.g. Fig. 12).
Regarding claim 4, Smith further discloses that the step of binding the bundle comprises wrapping tape around the bundle (e.g. Fig. 12, similar to Fig. 10, wherein the narrow bands are considered tapes).
Regarding claim 5, Smith further discloses that the empty pipes have the same diameter (e.g. Fig. 12).
Regarding claim 6, Smith further discloses that an empty pipe of the plurality of empty pipes is an unarmoured pipe (e.g. Fig. 12).
Regarding claim 10, Smith discloses a bundling system (e.g. 26, 28, 30, 83), the bundling system comprising: a plurality of pipes (e.g. 38, Fig. 12); at least one drum carrying a coiled bundle-strengthening element (e.g. 83 carries 44, Fig. 3, col. 9, lines 30-33); and a bundling unit adapted to arrange a plurality of the coiled pipes in a bundle and to arrange the coiled bundle-strengthening 
Regarding claim 11, Smith further discloses a binding unit adapted to bind the bundle (e.g. col. 12, lines 11-14).
Regarding claim 12, Smith further discloses a feeding unit adapted to feed the bundle onto or into the seabed (e.g. 22 and/or last 30, Fig. 1).
Regarding claim 14, Smith further discloses that the bundle-strengthening element comprises a wire rope (e.g. col. 6, lines 16-20).
Regarding claim 15, Smith further discloses that the bundling system is installed on a marine vessel (e.g. 20, Fig. 1).
Claims 1, 2, 4, 5, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Worzyk (US 2016/0254653) alone.
Regarding claim 1, Worzyk discloses a method of laying empty pipes on the seabed (e.g. Fig. 1, paragraphs 0029 and 0032), the method comprising: arranging a plurality of pipes in a bundle (e.g. pipes 11 and 15 form bundle 9, Fig. 2, paragraphs 0029 and 0032 wherein flexible pipes are used); arranging at least one bundle-strengthening element in a cavity defined by the pipes of the bundle (e.g. 13, Fig. 2, paragraphs 0029 and 0032 wherein flexible pipes are used); binding the bundle (e.g. via 17, Fig. 2, paragraph 0031); and lowering the bundle to a seabed (e.g. 7, Fig. 1, paragraph 0030), wherein the weight of the at least one bundle-strengthening element is chosen to counteract the buoyancy of the pipes (e.g. Examiner notes that the bundle-strengthening element is chosen to be made of a structural material that weighs more than air, thus the bundle-strengthening element inherently counteracts the buoyancy of the empty pipes because the structural material will at least partially offset the buoyancy of the air).  Worzyk does not explicitly disclose that the pipes are empty.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use empty pipes for the pipes of Worzyk for the expected benefit of allowing unobstructed passage of fluids through the pipes, as is typically required in the transport of fluids such as oil and gas.
Regarding claim 2, Worzyk further discloses that the radius of the bundle-strengthening element is chosen such that the bundle-strengthening element touches all empty pipes of the bundle (e.g. Fig. 2).
Regarding claim 4, Worzyk further discloses that the step of binding the bundle comprises wrapping tape around the bundle (e.g. 17, Fig. 2, paragraph 0042).
Regarding claim 5, Worzyk further discloses that the empty pipes have the same diameter (e.g. Fig. 2).
Regarding claim 10, Worzyk discloses a bundling system (e.g. 5, 21, 23 and 25, Fig. 1, paragraph 0030), the bundling system comprising: a plurality of drums (e.g. 21 and 25, Fig. 1, paragraph 0030), 
Regarding claim 11, Worzyk further discloses a binding unit adapted to bind the bundle (e.g. “means for applying securing means 17”, paragraph 0030).
Regarding claim 12, Worzyk further discloses a feeding unit adapted to feed the bundle onto or into the seabed (e.g. “means for guiding the bundle of cables overboard”, paragraph 0030).
Regarding claim 13, Worzyk further discloses that the bundle-strengthening element comprises a communications cable or an empty tube configured to accommodate a communications cable (e.g. empty tube 13, Fig. 2, paragraph 0032).
Regarding claim 15, Worzyk further discloses that the bundling system is installed on a marine vessel (e.g. 1, Fig. 1, paragraph 0030).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Worzyk (US 2016/0254653) alone
Regarding claim 6, Worzyk discloses the invention substantially as applied above and further does not disclose or show armoured pipes, however Worzyk does not explicitly disclose that an empty pipe of the plurality of empty pipes is an unarmoured pipe.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use unarmoured pipe for the flexible pipes of Worzyk for the expected benefit of lower cost and greater flexibility than using armoured pipe.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Worzyk (US 2016/0254653) as applied to claim 1 above, and further in view of Adelaar (WO 2012/008833).
Regarding claim 7, Worzyk discloses the invention substantially as applied above and further discloses that the step of lowering the bundle to the seabed is followed by burying the bundle into the seabed (e.g. paragraph 0030), however Worzyk does not explicitly disclose that a horizontal directional drilling procedure is used to bury the bundle.  Adelaar teaches a method of laying pipes on the seabed (e.g. abstract), the method comprising: lowering a pipe to a seabed (e.g. 131, Fig. 1H, page 10, lines 20-21); wherein the step of lowering the pipe to the seabed is followed by a horizontal directional drilling procedure to bury the pipe into the seabed (e.g. Fig. 1G, page 10, lines 9-11 and Fig. 1I, page 11, lines 2-4).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use a horizontal directional drilling procedure as taught by Adelaar to bury the bundle of Worzyk because such is a known method step for burying pipes in the art that would provide the expected benefit of performing the burying from one location such that obstacles at the seabed are less relevant, less disturbance to the underwater environment, reduced operational efforts, and better protection against damages (e.g. Adelaar, page 3, lines 1-24).
Regarding claim 8, Worzyk discloses the invention substantially as applied above but does not explicitly disclose that the step of lowering the bundle to the seabed is followed by a step of installing a transmission cable arrangement into a pipe of the plurality of empty pipes.  Adelaar teaches a method .
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Worzyk (US 2016/0254653) as applied to claim 1 above, and further in view of Vidal et al (US 2003/0026662).
Regarding claim 8, Worzyk discloses the invention substantially as applied above but does not explicitly disclose that the step of lowering the bundle to the seabed is followed by a step of installing a transmission cable arrangement into a pipe of the plurality of empty pipes.  Vidal teaches a method of laying empty pipes on the seabed (e.g. abstract), the method comprising: arranging a plurality of empty pipes in a bundle (e.g. pipes 300 form bundle 302, Fig. 7, paragraph 0148); and lowering the bundle to a seabed (e.g. Fig. 7, paragraph 0149); wherein the step of lowering the bundle to the seabed is followed by a step of installing a transmission cable arrangement into a pipe of the plurality of empty pipes (e.g. 320, Fig. 23, paragraph 0191).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to install a transmission cable arrangement as taught by Vidal into a pipe of Worzyk because such is a known method step in the art that would provide the expected benefit of enabling installation of transmission cables across water with quick and efficient laying and replacement, low cost upgrades and maintenance, and more reliable cables (e.g. Vidal, paragraph 0549).
Regarding claim 9, Worzyk discloses the invention substantially as applied above but does not explicitly disclose that the step of lowering the bundle to the seabed is followed by a step of pumping water into the plurality of empty pipes.  Vidal teaches a method of laying empty pipes on the seabed (e.g. abstract), the method comprising: arranging a plurality of empty pipes in a bundle (e.g. pipes 300 form bundle 302, Fig. 7, paragraph 0148); and lowering the bundle to a seabed (e.g. Fig. 7, paragraph 0149); wherein the step of lowering the bundle to the seabed is followed by a step of pumping water into the plurality of empty pipes (e.g. paragraph 0191).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to pump water (and a cable) as taught by Vidal into a pipe of Worzyk because such is a known method step in the art that would provide the expected benefit of enabling installation of transmission cables across water with quick and efficient laying and replacement, low cost upgrades and maintenance, and more reliable cables (e.g. Vidal, paragraph 0549).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515.  The examiner can normally be reached on Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




/S.N.L./Examiner, Art Unit 3678